      Case 5:19-cv-02019-EJD Document 62-1 Filed 08/07/20 Page 1 of 13



 1                              UNITED STATES DISTRICT COURT
 2                            NORTHERN DISTRICT OF CALIFORNIA

 3                                                        Master File No. 5:19-cv-02019-EJD
 4    IN RE EVENTBRITE, INC. SECURITIES                   CLASS ACTION
      LITIGATION,
 5

 6
       This Document Relates To: All Actions
 7

 8

 9
        [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY
10                  APPROVAL OF CLASS ACTION SETTLEMENT

11            WHEREAS, Lead Plaintiffs Michael Gomes, Melvin Pastores, and Mohit Uppal, and
12   Named Plaintiff Bruce Bones (“Plaintiffs”), on behalf of themselves and the Settlement Class
13   (defined below), on the one hand, and Eventbrite, Inc. (“Eventbrite” or the “Company”), Julia
14   Hartz, Randy Befumo, Andrew Dreskin, Katherine August-Dewilde, Roelof Botha, Kevin Hartz,
15   Sean P. Moriarty, Lorrie M. Norrington, Helen Riley, Steffan C. Tomlinson, Goldman Sachs &
16   Co. LLC, J.P. Morgan Securities LLC, Allen & Company LLC, RBC Capital Markets, LLC,
17   SunTrust Robinson Humphrey, Inc., and Stifel, Nicolaus & Company, Incorporated
18   (“Defendants”), have entered into the Stipulation and Agreement of Settlement, dated July 29,
19   2020 (“Settlement Stipulation”), which is subject to review under Rule 23 of the Federal Rules of
20   Civil Procedure and which, together with the exhibits annexed thereto, sets forth the terms and
21   conditions for the proposed settlement and dismissal of the class action pending before the Court
22   entitled, In re Eventbrite, Inc. Securities Litigation, No. 5:19-cv-02019-EJD (N.D.Cal.)
23   (“Action”); and the Court having read and considered the Settlement Stipulation and the exhibits
24   annexed thereto and submissions made relating thereto, and finding that substantial and sufficient
25   grounds exist for entering this Order; and the Settling Parties having consented to the entry of this
26   Order;
27                  NOW, THEREFORE, IT IS HEREBY ORDERED, this ____ day of __________,
28   2020, that:
                                                          [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR
                                                                     PRELIMINARY APPROVAL OF CLASS ACTION
                                                                               SETTLEMENT 5:19-CV-02019-EJD
      Case 5:19-cv-02019-EJD Document 62-1 Filed 08/07/20 Page 2 of 13



 1          1.      Capitalized terms used herein have the meanings defined in the Settlement

 2   Stipulation.

 3          2.      Pursuant to Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure and for

 4   the purposes of the Settlement only, the Action is hereby preliminarily certified as a class action

 5   on behalf of all persons and entities that purchased or acquired the publicly traded securities of

 6   Eventbrite: (a) pursuant or traceable to Eventbrite’s registration statement and prospectus

 7   (“Registration Statement”) issued in connection with the Company’s September 20, 2018 initial

 8   public offering (“IPO”); or (b) purchased or otherwise acquired Eventbrite securities between

 9   September 20, 2018 and May 1, 2019, both dates inclusive, and were damaged thereby. Excluded

10   from the Class are Defendants, Eventbrite’s officers and directors, their immediate family

11   members, and entities in which such excluded person, alone or with its respective affiliates, is a

12   majority owner or holds a majority beneficial interest. Also excluded from the Settlement Class

13   are those Persons who file valid and timely requests for exclusion in accordance with this

14   Preliminary Approval Order and Persons with have no compensable damages.                 Investment

15   Vehicles shall not be excluded from the Settlement Class.

16          3.      This Court finds, preliminarily and for purposes of this Settlement only, that the

17   prerequisites for a class action under Rules 23(a) and (b)(3) of the Federal Rules of Civil

18   Procedure have been satisfied in that: (a) the number of Settlement Class Members is so

19   numerous that joinder of all members of the Settlement Class is impracticable; (b) there are

20   questions of law and fact common to the Settlement Class; (c) the claims of Plaintiffs are typical

21   of the claims of the Settlement Class they seek to represent; (d) Plaintiffs fairly and adequately

22   represent the interests of the Settlement Class; (e) questions of law and fact common to the

23   Settlement Class predominate over any questions affecting only individual members of the

24   Settlement Class; and (f) a class action is superior to other available methods for the fair and

25   efficient adjudication of the Action.

26          4.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, preliminarily and for

27   the purposes of this Settlement only, Plaintiffs are hereby appointed as the class representatives

28   on behalf of the Settlement Class (“Class Representatives”) and Lead Counsel, previously
                                                         [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR
                                                                    PRELIMINARY APPROVAL OF CLASS ACTION
                                                                              SETTLEMENT 5:19-CV-02019-EJD
      Case 5:19-cv-02019-EJD Document 62-1 Filed 08/07/20 Page 3 of 13



 1   selected by Plaintiffs and appointed by the Court, are hereby appointed as Lead Counsel for the

 2   Settlement Class (“Class Counsel”).

 3          5.      The Court finds that (a) the Settlement Stipulation resulted from good faith, arm’s

 4   length negotiations, and (b) the Settlement Stipulation is sufficiently fair, reasonable and adequate

 5   to the Settlement Class Members to warrant providing notice of the Settlement to Settlement

 6   Class Members and holding a Settlement Hearing.

 7          6.      The Court preliminarily approves the Settlement, subject to further consideration

 8   at a hearing (“Settlement Hearing”) pursuant to Federal Rule of Civil Procedure 23(e), which is

 9   hereby scheduled to be held before the Court on _____________ 2020 at __:___ _.m. for the

10   following purposes:

11          (a)     to determine finally whether the applicable prerequisites for class action treatment

12   under Federal Rules of Civil Procedure 23(a) and (b) are satisfied;

13          (b)     to determine finally whether the Settlement is fair, reasonable, and adequate, and

14   should be approved by the Court;

15          (c)     to determine finally whether the Order and Final Judgment as provided under the

16   Settlement Stipulation should be entered, dismissing the Action on the merits and with prejudice,

17   and to determine whether the release by the Releasing Parties of the Released Claims against the

18   Released Parties, as set forth in the Settlement Stipulation, should be ordered, along with a

19   permanent injunction barring efforts to prosecute any Released Claims extinguished by the

20   release against any of the Released Parties, as also set forth in the Settlement Stipulation;

21          (d)     to determine finally whether the proposed Plan of Allocation for the distribution of

22   the Net Settlement Fund is fair and reasonable and should be approved by the Court;

23          (e)     to consider the application of Class Counsel for an award of attorneys’ fees with

24   interest and expenses and an award to the Class Representatives;

25          (f)     to consider Settlement Class Members’ objections to the Settlement, if any,

26   whether submitted previously in writing or presented orally at the Settlement Hearing by

27   Settlement Class Members (or by counsel on their behalf) provided that they gave proper notice

28   following the instructions set out in this Order that they intend to appear at the Settlement
                                                           [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR
                                                                      PRELIMINARY APPROVAL OF CLASS ACTION
                                                                                SETTLEMENT 5:19-CV-02019-EJD
      Case 5:19-cv-02019-EJD Document 62-1 Filed 08/07/20 Page 4 of 13



 1   Hearing; and

 2          (g)     to rule upon such other matters as the Court may deem appropriate.

 3          7.      The Court reserves the right to adjourn the Settlement Hearing to a later date and

 4   to approve the Settlement without modification, or with such modifications as may be agreed to

 5   by the Settling Parties, and with or without further notice of any kind. The Court further reserves

 6   the right to enter its Order and Final Judgment approving the Settlement and dismissing the

 7   Action, on the merits and with prejudice, regardless of whether it has approved the Plan of

 8   Allocation or awarded attorneys’ fees and expenses.

 9          8.      The Court approves the form, substance and requirements of (a) the Notice of

10   Pendency and Proposed Settlement of Class (“Long Notice”), (b) the Summary Notice of

11   Pendency and Proposed Class Action Settlement (“Summary Notice”), (c) the Proof of Claim and

12   Release Form (“Claim Form”); and (d) the Postcard Notice, all of which are exhibits to the

13   Settlement Stipulation.

14          9.      Class Counsel have the authority to enter into the Settlement on behalf of the

15   Settlement Class and have the authority to act on behalf of the Settlement Class with respect to all

16   acts or consents required by or that may be given pursuant to the Settlement Stipulation or such

17   other acts that are reasonably necessary to consummate the Settlement.

18          10.     For settlement purposes only, Strategic Claims Services is appointed and approved

19   as the Claims Administrator to supervise and administer the notice procedure as well as the

20   processing of claims.

21          11.     Class Counsel, through the Claims Administrator, shall cause the Postcard Notice

22   substantially in the forms annexed to the Settlement Stipulation, to be mailed, by first class mail,

23   postage prepaid, within twenty-one calendar days of the entry of this Order, to all Settlement

24   Class Members who can be identified with reasonable effort by Class Counsel, through the

25   Claims Administrator.

26          12.     The Escrow Agent may, at any time after entry of this Order and without further

27   approval from Defendants or the Court, disburse at the direction of Class Counsel up to $200,000

28   from the Settlement Fund prior to the Effective Date to pay Administrative Costs.
                                                           [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR
                                                                      PRELIMINARY APPROVAL OF CLASS ACTION
                                                                                SETTLEMENT 5:19-CV-02019-EJD
      Case 5:19-cv-02019-EJD Document 62-1 Filed 08/07/20 Page 5 of 13



 1          13.     No later than five business days after the date of this Order, the Company shall

 2   provide and/or cause its transfer agent to provide to Class Counsel a list of the record owners of

 3   Eventbrite securities during the Class Period in a usable electronic format, such as an Excel

 4   spreadsheet containing the names and addresses of Settlement Class Members. This information

 5   will be kept confidential and not used for any purpose other than to provide the notice

 6   contemplated by this Order.

 7          14.     Class Counsel, through the Claims Administrator, shall make all reasonable efforts

 8   to give notice to nominees or custodians who held Eventbrite securities during the Settlement

 9   Class Period as record owners but not as beneficial owners. Such nominees or custodians shall,

10   within ten (10) calendar days of receipt of the Postcard Notice, either: (i) request additional

11   copies of the Postcard Notice sufficient to send the Postcard Notice to all beneficial owners for

12   whom they are nominee or custodian, and within ten (10) calendar days after receipt thereof send

13   copies to such beneficial owners; or (ii) provide the Claims Administrator with lists of the names,

14   last known addresses and email addresses (to the extent known) of such beneficial owners, in

15   which event the Claims Administrator shall promptly deliver the Postcard Notice to such

16   beneficial owners. Nominees or custodians who elect to send the Postcard Notice to their

17   beneficial owners shall send a written certification to the Claims Administrator confirming that

18   the mailing has been made as directed. Additional copies of the Postcard Notice shall be made

19   available to any nominee or custodian requesting same for the purpose of distribution to

20   beneficial owners. The Claims Administrator shall, if requested, reimburse nominees or

21   custodians out of the Settlement Fund solely for their reasonable out-of-pocket expenses incurred

22   in providing notice to beneficial owners, up to a maximum of $0.05 plus postage at the pre-sort

23   rate used by the Claims Administrator per Postcard Notice actually mailed or $0.05 per name and

24   address provided to the Claims Administrator, which expenses would not have been incurred

25   except for the sending of such notice, and subject to further order of this Court with respect to any

26   dispute concerning such reimbursement.

27          15.     Class Counsel shall, at least seven (7) calendar days before the Settlement

28   Hearing, serve upon counsel for Defendants and file with the Court proof of the mailing of the
                                                          [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR
                                                                     PRELIMINARY APPROVAL OF CLASS ACTION
                                                                               SETTLEMENT 5:19-CV-02019-EJD
      Case 5:19-cv-02019-EJD Document 62-1 Filed 08/07/20 Page 6 of 13



 1   Postcard Notice as required by this Order.

 2          16.       Class Counsel, through the Claims Administrator, shall cause the Settlement

 3   Stipulation and its exhibits, this Order, and a copy of the Notice to be posted on the Claims

 4   Administrator’s website within twenty-one calendar days after entry of this Order.

 5          17.       Class Counsel, through the Claims Administrator, shall cause the Summary Notice

 6   to be published electronically once on the GlobeNewswire and in print once in the Investor’s

 7   Business Daily within twenty-one calendar days after the entry of this Order. Class Counsel shall,

 8   at least seven (7) calendar days before the Settlement Hearing, serve upon counsel for Defendants

 9   and file with the Court proof of publication of the Summary Notice.

10          18.       The forms and methods set forth herein of notifying the Settlement Class Members

11   of the Settlement and its terms and conditions meet the requirements of due process, Rule 23 of

12   the Federal Rules of Civil Procedure, Section 21D(a)(7) of the Securities Exchange Act of 1934,

13   15 U.S.C. 78u-4(a)(7), as amended by the Private Securities Litigation Reform Act of 1995

14   (“PSLRA”), and Section 27(a)(7) of the Securities Act of 1933, as amended by the PSLRA,

15   constitute the best notice practicable under the circumstances; and constitute due and sufficient

16   notice to all persons and entities entitled thereto. No Settlement Class Member will be relieved

17   from the terms and conditions of the Settlement, including the releases provided for therein, based

18   upon the contention or proof that such Settlement Class Member failed to receive actual or

19   adequate notice.

20          19.       In order to be entitled to participate in recovery from the Net Settlement Fund after

21   the Effective Date, each Settlement Class Member shall take the following action and be subject

22   to the following conditions:

23          (a)       A properly completed and executed Claim Form must be submitted to the Claims

24   Administrator:      (a)   electronically    through     the   Claims      Administrator’s      website,

25   www.EventbriteSecuritiesSettlement.com by 11:59 p.m. EST on ______________, 2020; or (b)

26   at the Post Office Box indicated in the Notice, postmarked no later than ______________, 2020

27   (forty-four calendar days prior to the Settlement Hearing). Such deadline may be further extended

28   by Order of the Court. Each Proof of Claim and Release Form shall be deemed to have been
                                                            [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR
                                                                       PRELIMINARY APPROVAL OF CLASS ACTION
                                                                                 SETTLEMENT 5:19-CV-02019-EJD
      Case 5:19-cv-02019-EJD Document 62-1 Filed 08/07/20 Page 7 of 13



 1   submitted when: (a) the claim receives a confirmation notice from Strategic Claims Services for

 2   electronic submissions; or (b) legibly postmarked (if properly addressed and mailed by first class

 3   mail) provided such Proof of Claim and Release Form is actually received before the filing of a

 4   motion for an Order of the Court approving distribution of the Net Settlement Fund. Any Proof of

 5   Claim and Release Form submitted in any other manner shall be deemed to have been submitted

 6   when it was actually received by the Claims Administrator at the address designated in the

 7   Notice.

 8             (b)   The Claim Form submitted by each Settlement Class Member must satisfy the

 9   following conditions: (i) it must be properly completed, signed and submitted in a timely manner

10   in accordance with the provisions of the preceding subparagraph; (ii) it must be accompanied by

11   adequate supporting documentation for the transactions reported therein, in the form of broker

12   confirmation slips, broker account statements, an authorized statement from the broker containing

13   the transactional information found in a broker confirmation slip, or such other documentation as

14   is deemed adequate by the Claims Administrator or Class Counsel; (iii) if the person executing

15   the Claim Form is acting in a representative capacity, a certification of his current authority to act

16   on behalf of the Settlement Class Member must be provided with the Claim Form; and (iv) the

17   Claim Form must be complete and contain no material deletions or modifications of any of the

18   printed matter contained therein and must be signed under penalty of perjury.

19             (c)   Once the Claims Administrator has considered a timely submitted Claim Form, it

20   shall determine whether such claim is valid, deficient or rejected. For each claim determined to

21   be either deficient or rejected, the Claims Administrator shall send a deficiency letter or rejection

22   letter as appropriate, describing the basis on which the claim was so determined. Persons who

23   timely submit a Claim Form that is deficient or otherwise rejected shall be afforded a reasonable

24   time (at least ten calendar days) to cure such deficiency if it shall appear that such deficiency may

25   be cured. If any Claimant whose claim has been rejected in whole or in part wishes to contest

26   such rejection, the Claimant must, within ten calendar days after the date of mailing of the notice,

27   serve upon the Claims Administrator a notice and statement of reasons indicating the Claimant’s

28   ground for contesting the rejection along with any supporting documentation, and requesting a
                                                           [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR
                                                                      PRELIMINARY APPROVAL OF CLASS ACTION
                                                                                SETTLEMENT 5:19-CV-02019-EJD
      Case 5:19-cv-02019-EJD Document 62-1 Filed 08/07/20 Page 8 of 13



 1   review thereof by the Court. If an issue concerning a claim cannot be otherwise resolved, Class

 2   Counsel shall thereafter present the request for review to the Court.

 3          (d)     As part of the Claim Form, each Settlement Class Member shall submit to the

 4   jurisdiction of the Court with respect to the claim submitted, and shall, upon the Effective Date,

 5   release all claims as provided in the Settlement Stipulation. No discovery shall be allowed on the

 6   merits of the Action or the Settlement in connection with processing of the Claim Form, nor shall

 7   any discovery from or of Defendants be allowed on any topic.

 8          20.     All Settlement Class Members who do not submit valid and timely Claim Form

 9   will be forever barred from receiving any payments from the Net Settlement Fund, but will in all

10   other respects be subject to and bound by the provisions of the Settlement Stipulation and the

11   Order and Final Judgment, if entered.

12          21.     Settlement Class Members shall be bound by all determinations and judgments in

13   this Action whether favorable or unfavorable, unless such Persons request exclusion from the

14   Settlement Class in a timely and proper manner, as hereinafter provided. A Settlement Class

15   Member wishing to make such request for exclusion shall mail it, in written form, by first class

16   mail, postage prepaid, or otherwise deliver it, so that it is received no later than ____________,

17   2020 (twenty-one (21) calendar days prior to the Settlement Hearing) (the “Exclusion Deadline”),

18   to the addresses listed in the Notice. In order to be valid, such request for exclusion (A) must

19   clearly indicate the name and address and phone number and e-mail contact information (if any)

20   of the Person seeking exclusion, and state that the sender specifically “requests to be excluded

21   from the Settlement Class in In re Eventbrite, Inc. Securities Litigation, No. 5:19-cv-02019-EJD,

22   (N.D.Cal.) and (B) state the date, number of shares and dollar amount of each Eventbrite

23   securities purchased or acquired during the Settlement Class Period, and any sale transactions as

24   well as the number of shares of Eventbrite securities held by the Person pursuant and or traceable

25   to Eventbrite’s IPO or between September 20, 2018 and May 1, 2019. In order to be valid, such

26   request for exclusion must be submitted with documentary proof: (i) of each purchase or

27   acquisition and, if applicable, sale transaction of Eventbrite securities during the Settlement Class

28   Period; and (ii) demonstrating the Person’s status as a beneficial owner of the Eventbrite
                                                          [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR
                                                                     PRELIMINARY APPROVAL OF CLASS ACTION
                                                                               SETTLEMENT 5:19-CV-02019-EJD
      Case 5:19-cv-02019-EJD Document 62-1 Filed 08/07/20 Page 9 of 13



 1   securities. Any such request for exclusion must be signed and submitted by the beneficial owner

 2   under penalty of perjury. The request for exclusion shall not be effective unless it provides the

 3   required information, is legible, and is made within the time stated above, or the exclusion is

 4   otherwise accepted by the Court. Class Counsel may contact any Person filing a request for

 5   exclusion, or their attorney if one is designated, to discuss the exclusion.

 6          22.      The Claims Administrator shall provide all requests for exclusion and supporting

 7   documentation submitted therewith (including untimely requests and revocations of requests) to

 8   counsel for the Settling Parties as soon as possible and no later than the Exclusion Deadline or

 9   upon the receipt thereof (if later than the Exclusion Deadline). The Settlement Class will not

10   include any Person who delivers a valid and timely request for exclusion.

11          23.      Any Person who submits a request for exclusion may thereafter submit to the

12   Claims Administrator a written revocation of that request for exclusion, provided that it is

13   received no later than two (2) Business Days before the Settlement Hearing, in which event that

14   Person will be included in the Settlement Class.

15          24.      All Persons who submit a valid, timely and unrevoked request for exclusion will

16   be forever barred from receiving any payments from the Net Settlement Fund.

17          25.      The Court will consider comments and/or objections to the Settlement, the Plan of

18   Allocation, or the Fee and Expense Application, provided, however, that no Settlement Class

19   Member or other Person shall be heard or entitled to contest the approval of the terms and

20   conditions of the proposed Settlement or, if approved, the Order and Final Judgment, or any other

21   order relating thereto, unless that Person has served copies of any objections, papers and briefs to

22   each of the following counsel at least twenty-one (21) calendar days prior to the Settlement

23   Hearing Date:

24
                                                Lead Counsel:
25
                                      THE ROSEN LAW FIRM, P.A.
26                                          Laurence M. Rosen
                                    355 South Grand Avenue, Suite 2450
27                                        Los Angeles, CA 90071
                                        Email: info@rosenlegal.com
28
                                                            [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR
                                                                       PRELIMINARY APPROVAL OF CLASS ACTION
                                                                                 SETTLEMENT 5:19-CV-02019-EJD
     Case 5:19-cv-02019-EJD Document 62-1 Filed 08/07/20 Page 10 of 13


                                                     OR
 1
                                 GLANCY PRONGAY & MURRAY LLP
 2                                          Kara M. Wolke
                                   1925 Century Park East, Suite 2100
 3                                      Los Angeles, CA 90067
                                      Email: info@glancylaw.com
 4

 5
          Counsel for the Eventbrite Defendants:             Counsel for Underwriter Defendants:
 6                   COOLEY, LLP                                MORRISON FOERSTER LLP
                     Patrick E. Gibbs                                Anna Erickson White
 7                 3175 Hanover Street                                 425 Market Street
               Palo Alto, CA 94304-1130                           San Francisco, CA 94105
 8

 9   and that Person has (at least twenty-one (21) calendar days prior to the Settlement Hearing date)

10   filed said objections, papers and briefs, showing due proof of service upon counsel identified

11   above, with the Clerk of the Court, U.S. District Court, Northern District of California, Robert F.

12   Peckham Federal Building & United States Courthouse, 280 South 1st Street, Room 2112, San

13   Jose, CA 95113. To be valid, any such objection must contain the Settlement Class Member’s: (1)

14   name, address, and telephone number; (2) a list of all purchases and sales of Eventbrite securities

15   during the Settlement Class Period in order to show membership in the Settlement Class; (3) all

16   grounds for the objection, including any legal support known to the Settlement Class Member

17   and/or his, her, or its counsel; (4) the name, address and telephone number of all counsel who

18   represent the Settlement Class Member, including former or current counsel who may be entitled

19   to compensation in connection with the objection; and (5) the number of times the Settlement

20   Class Member and/or his, her, or its counsel has filed an objection to a class action settlement in

21   the last five years, the nature of each such objection in each case, the jurisdiction in each case,

22   and the name of the issuer of the security or seller of the product or service at issue in each case.

23   Attendance at the Settlement Hearing is not necessary but Persons wishing to be heard orally in

24   opposition to the approval of the Settlement Stipulation, the Plan of Allocation, and/or the Fee

25   and Expense Application are required to indicate in their written objection (or in a separate

26   writing that is submitted in accordance with the deadline and after instruction pertinent to the

27   submission of a written objection) that they intend to appear at the Settlement Hearing and

28   identify any witnesses they may call to testify or exhibits they intend to introduce into evidence at
                                                          [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR
                                                                     PRELIMINARY APPROVAL OF CLASS ACTION
                                                                               SETTLEMENT 5:19-CV-02019-EJD
     Case 5:19-cv-02019-EJD Document 62-1 Filed 08/07/20 Page 11 of 13



 1   the Settlement Hearing. Settlement Class Members do not need to appear at the Settlement

 2   Hearing or take any other action to indicate their approval.

 3             26.   Any Settlement Class Member who does not object in the manner prescribed

 4   above shall be deemed to have waived all such objections and shall forever be foreclosed from

 5   making any objection to the fairness, adequacy or reasonableness of the Settlement, the Order and

 6   Final Judgment to be entered approving the Settlement, the Plan of Allocation, and/or the Fee and

 7   Expense Application, unless otherwise ordered by the Court; shall be bound by all the terms and

 8   provisions of the Settlement Stipulation and by all proceedings, orders and judgments in the

 9   Action; and shall also be foreclosed from appealing from any judgment or order entered in this

10   Action.

11             27.   The Court reserves the right to adjourn the Settlement Hearing without any further

12   notice other than entry of an Order on the Court’s docket, and to approve the Settlement without

13   further notice to the Settlement Class.

14             28.   All papers in support of the Settlement, the Plan of Allocation and/or the Fee and

15   Expense Application shall be filed and served no later than thirty-five (35) calendar days before

16   the Settlement Hearing.

17             29.   Any submissions filed in response to any objections or in further support of the

18   Settlement, the Plan of Allocation and/or the Fee and Expense Application shall be filed no later

19   than seven (7) calendar days prior to the Settlement Hearing.

20             30.   Defendants, their counsel, their Insurers and other Released Defendant Parties

21   shall have no responsibility for, or liability with respect to, the Plan of Allocation or any

22   application for attorneys’ fees and interest, or expenses or payments to the Class Representatives

23   submitted by Class Counsel, and such matters will be considered separately from the fairness,

24   reasonableness, and adequacy of the Settlement.

25             31.   Pending final determination of whether the Settlement should be approved, all

26   Releasing Parties shall be enjoined from commencing, prosecuting, or attempting to prosecute

27   any Released Claims against any Released Party in any court or tribunal or proceeding. Unless

28   and until the Settlement Stipulation is cancelled and terminated pursuant to the Settlement
                                                          [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR
                                                                     PRELIMINARY APPROVAL OF CLASS ACTION
                                                                               SETTLEMENT 5:19-CV-02019-EJD
     Case 5:19-cv-02019-EJD Document 62-1 Filed 08/07/20 Page 12 of 13



 1   Stipulation, all proceedings in the Action, other than such proceedings as may be necessary to

 2   carry out the terms and conditions of the Settlement Stipulation, are hereby stayed and suspended

 3   until further order of the Court.

 4          32.     All funds held by the Escrow Agent shall be deemed and considered to be in the

 5   custody of the Court, and shall remain subject to the jurisdiction of the Court, until such time as

 6   such funds shall be distributed or returned pursuant to the Settlement Stipulation and Plan of

 7   Allocation and/or further order(s) of the Court.

 8          33.     Neither the Settlement Stipulation, nor any of its terms or provision, nor any of the

 9   negotiations or proceedings connected with it, shall be construed as an admission or concession

10   by Defendants, their counsel, their Insurers or any of the other Released Parties of the truth of any

11   of the allegations in the Action, or of any liability, fault, or wrongdoing or any kind and shall not

12   be construed as, or deemed to be evidence of or an admission or concession that Class

13   Representatives or any Settlement Class Members have suffered any damages, harm, or loss.

14   Further, neither the Settlement Stipulation, nor any of its terms or provisions, nor any of the

15   negotiations or proceedings connected with it, nor this Order shall be construed as an admission

16   or concession by the Class Representative of the validity of any factual or legal defense or of the

17   infirmity of any of the claims or facts alleged in this Action.

18          34.     If the Settlement is not consummated in accordance with the terms of the

19   Settlement Stipulation, then the Settlement Stipulation and this Order (including any

20   amendment(s) thereof, and except as expressly provided in the Settlement Stipulation or by order

21   of the Court) shall be null and void, of no further force or effect, and without prejudice to any

22   Settling Party, and may not be introduced as evidence or used in any action or proceeding by any

23   Person against the Settling Parties or the Released Parties, and each Settling Party shall be

24   restored to his, her or its respective litigation positions as they existed prior to July 29, 2020,

25   pursuant to the terms of the Settlement Stipulation.

26          35.     The Court reserves the right to alter the time or the date of the Settlement Hearing

27   without further notice to the Class Members, provided that the time or the date of the Settlement

28   Hearing shall not be set at a time or date earlier than the time and date set forth in ¶ 6 above. The
                                                            [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR
                                                                       PRELIMINARY APPROVAL OF CLASS ACTION
                                                                                 SETTLEMENT 5:19-CV-02019-EJD
     Case 5:19-cv-02019-EJD Document 62-1 Filed 08/07/20 Page 13 of 13



 1   Court retains exclusive jurisdiction over the Action to consider all further matters arising out of,

 2   or relating to, the Settlement Stipulation, including by way of illustration and not limitation, any

 3   dispute concerning any Claim Form submitted and any future requests by one or more of the

 4   Parties that the Order and Final Judgment, the releases and/or the permanent injunction set forth

 5   in the Settlement Stipulation be enforced.

 6          36.     The Court reserves the right to hold the Settlement Hearing telephonically or by

 7   videoconference without further notice to the Class Members.

 8

 9
     Dated: _____________, 2020                           ______________________________
10                                                        HON. EDWARD J. DAVILA
11                                                        UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR
                                                                     PRELIMINARY APPROVAL OF CLASS ACTION
                                                                               SETTLEMENT 5:19-CV-02019-EJD
